         Case 7:19-cv-00411 Document 39 Filed on 01/31/20 in TXSD Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    NORTH AMERICAN BUTTERFLY
    ASSOCIATION DBA NATIONAL BUTTERFLY
    CENTER, et. al.,
                        Plaintiff,
         v.                                                      Case No.: 7:19-cv-00411

    NEUHAUS & SONS, LLC, et al.,
                          Defendants.

            DEFENDANT WEBUILDTHEWALL’S RESPONSE IN OPPOSITION
                     TO PLAINTIFF’S MOTION TO REMAND

          Defendant WeBuildTheWall, Inc. (“WBTW”) files this Response in opposition to

Plaintiffs North American Butterfly Association (“NABA”) and Marianna Trevino Wright’s

(“Wright” and, together with NABA, “Plaintiffs”) Motion to Remand.1 The Motion to Remand

must be denied. Plaintiffs seek to remand this case because, they allege, the pleadings only assert

state law claims. But the state law claims contain an embedded federal question that is essential

to determining the outcome of this case. This matter is properly in and should remain in federal

court.

I.        Procedural Background

          On or about December 3, 2019, Plaintiffs NABA and Wright filed an Original Petition and

Application for Injunctive Relief in Cause No. C-5049-19-I, in the 398th Judicial District Court of

Hidalgo County, Texas. On December 13, 2019, Plaintiffs filed a First Amended Petition and

Application for Injunctive Relief in the state court proceedings (See Dkt. No. 9, Ex. B). Also on

December 13, 2019, Defendant Neuhaus & Sons, LLC filed its notice of removal (Dkt. No. 1). On



1
  Defendants Fisher Industries, Fisher Sand and Gravel Co., and Neuhaus & Sons, LLC also filed a Joint Response
and Brief in Opposition to Plaintiffs’ Motion to Remand (“Joint Response”) (Dkt. No. 38). WBTW adopts and
incorporates by reference the arguments set forth in the Joint Response.
      Case 7:19-cv-00411 Document 39 Filed on 01/31/20 in TXSD Page 2 of 4



January 10, 2020, Plaintiffs filed an Opposed Motion to Remand, alleging this Court lacked subject

matter jurisdiction (Dkt. No. 26).

II.     Argument

        A.      This Court Has Subject Matter Jurisdiction

        Under the time-of-filing rule, subject matter jurisdiction is determined on the date the

complaint is filed. Double Eagle Energy Servs., L.L.C. v. MarkWest Utica EMG, L.L.C., 936 F.3d

260, 263 (5th Cir. 2019) (citing Grupo Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 570,

(2004)) (“The time-of-filing rule—that subject matter jurisdiction is determined when a federal

court’s jurisdiction is first invoked—is ‘hornbook law.’”). A plaintiff cannot avoid federal

jurisdiction by amending their complaint to remove the claim that serves as the basis for federal

question jurisdiction. Anderson v. Electronic Data Systems Corp., 11 F.3d 1311 (5th Cir. 1994)

(plaintiff’s deletion of references to ERISA in amended complaint, filed after removal, did not

strip federal court of jurisdiction).

        Here, the Plaintiffs’ First Amended Complaint serves as the operative pleading for

analyzing Plaintiffs’ Motion to Remand because it was the live pleading on the date of removal.

The First Amended Complaint alleges claims that provide this Court subject matter jurisdiction

pursuant to 28 U.S.C. § 1331.

        When a federal issue is embedded in a state law cause of action, courts turn to the Grable

test to determine if federal question jurisdiction exists. Grable & Sons Metal Prod., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308 (2005). Under the Grable test, a federal court has federal question

jurisdiction over a state law claim if: (1) the state law claim necessarily states a federal issue; (2)

the federal issue is actually disputed; (3) the federal issue is substantial; and (4) the federal forum

may entertain the issue without disturbing the congressionally approved balance of federal and

state judicial responsibilities. Id.


                                                  2
       Case 7:19-cv-00411 Document 39 Filed on 01/31/20 in TXSD Page 3 of 4



        Here, Plaintiffs’ causes of action necessarily raise a federal issue. The 1970 Treaty (Treaty

to Resolve Pending Boundary Differences and Maintain the Rio Grande and Colorado River as

the International Boundary, U.S.-Mex, Art. IV, Nov. 23, 1970 T.I.A.S. 7313) between the United

States and Mexico and numerous federal statutes provide exclusive federal jurisdiction over the

construction of a wall on the complained-of land. See 22 U.S.C. § 277b; 22 U.S.C. § 277d-35; 22

U.S.C. § 277d-34; 22 U.S.C.A. § 277d-37.

        The entire basis for Plaintiffs’ nuisance and Texas Water Code claims revolve around a

federal question: whether a border wall can be constructed in the flood plain along the Rio Grande

River. The matter is substantial not only to the Plaintiffs in this case, but to the federal government

as a whole. Indeed, the United States brought a federal court action against WBTW asserting that

the International Boundary and Water Commission, United States and Mexico, United States

Section (“USIBWC”), a federal commission, has exclusive jurisdiction to approve plans for any

construction in the U.S. floodplain along the Rio Grande River border with Mexico. Cause No.

7:19-CV-403. Further, the fact that Congress has passed numerous federal statutes and entered

into a treaty with a foreign nation regarding the flood plains of the Rio Grande River demonstrates

the magnitude of the issue. This matter is not suitable for state court.

III.    Conclusion

        For the reasons stated above, WBTW asks the Court to deny the Motion to Remand.


                                               Respectfully submitted,

                                               ROERIG OLIVEIRA AND FISHER

                                               /s/ David G. Oliveira
                                               David George Oliveira
                                               Federal ID No. 34165
                                               Texas Bar No. 15254675
                                               10255 N 10th Street


                                                  3
     Case 7:19-cv-00411 Document 39 Filed on 01/31/20 in TXSD Page 4 of 4



                                          McAllen, Texas 78504
                                          Telephone: (956) 393-6300
                                          Facsimile: (956) 386-1625
                                          Email: doliveira@rofllp.com

                                          BARNES & THORNBURG LLP
                                          Thomas G. Haskins, Jr.
                                          Federal ID No. 2257983
                                          Texas Bar No. 24087681
                                          2121 North Pearl Street, Suite 700
                                          Dallas, Texas 75201
                                          Telephone: (214) 258-4200
                                          Facsimile: (214) 258-4199
                                          Email:      thaskins@btlaw.com

                                          Counsel for Defendant WeBuildTheWall, Inc.




                              CERTIFICATE OF SERVICE
      I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court’s CM/ECF system on this 31st day of

January 2020.



                                          /s/ David George Oliveira
                                          David George Oliveira




                                             4
